Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2022.
Applicant's election with traverse of Group II (claims 8-20) in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the consideration of undue burden is one that must be made by the examiner.  Applicant’s arguments that the search and examination of the entire application could be made without serious burden has been considered, but is not found persuasive insofar as the searches are not co-extensive, as shown in the restriction requirement, and additional search would be of necessity for the combination of inventions (e.g. the difference species/inventions will require different search strategies including different fields of search and employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filicaia (EP3431665A1).
Regarding claims 14 and 19, Filicaia teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract), the pressure washer comprising: a spray wand 4 terminating in a nozzle 4a capable of dispensing a cleaning fluid therethrough; a pressure pump 52 fluidly coupled to the spray wand 4 and positioned upstream thereof and capable of supplying the cleaning fluid received from a fluid source 3a/b/c from within the mobile surface maintenance machine to the spray wand 4; an electric motor 41 operatively coupled to the pressure pump 52 and configured to drive the pressure pump 52, the electric motor 51 being configured to receive electric power from an electric power source B positioned within the mobile surface maintenance machine; and a motor controller 35 in operative communication with each of the electric power source B, the electric motor 51 and the pressure pump 52, the motor controller 35 being operatively coupled with the pressure pump 52, the motor controller 35 being configured to: control all operating aspects of the system, including the electric motor 51 and pressure pump 52, as well as receive signals from operating parts including signals that may indicate operation and failures of any features of the system, including the breaking system of the mobile surface maintenance machine (reads on claim 19) (reads on receive signals from the mobile surface maintenance machine indicative of one or more operating conditions of the mobile surface maintenance machine, receive signals indicative of one or more operating conditions of the electric motor and the pressure pump respectively, determine whether the one or more operating conditions of the mobile surface maintenance machine indicate that the one or more operating conditions of the mobile surface maintenance machine are configured to permit operation of the pressure washer, determine whether one or more operating conditions of the electric motor and the pressure pump indicate that the one or more operating conditions of the electric motor and the pressure pump are configured to permit operation of the pressure washer, and send an output signal to the electric motor, whereby, upon receipt of the output signal from the motor controller, the electric motor receives electric power from the electric power source and drives the pressure pump) (see figures 1, 4, 7, 9-10, 15 and paragraphs [0048]-[0051], [0063]-[0067], [0102]-[0107]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Filicaia (EP3431665A1) in view of Reinhardt et al. (WO2018108237A1) and Qian (US20160082931).
Regarding claims 8, 11, 13, Filicaia teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract), the pressure washer comprising: a spray wand 4 terminating in a nozzle 4a capable of dispensing a cleaning fluid therethrough; a pressure pump 52 fluidly coupled to the spray wand 4 and positioned upstream of the spray wand 4 capable of supplying the cleaning fluid to the spray wand 4; an electric motor 51 operatively coupled to and configured to receive electric power from an electric power source B (which may comprise a battery pack, reads on claim 13) positioned at the mobile surface maintenance machine; and a motor controller 35 in operative communication with each of the electric motor 51 and the pressure pump 52, the motor controller 35 being operatively coupled with the pressure pump 52, the motor controller 35 capable of receiving signals indicative of one or more operating conditions of the surface maintenance machine (e.g. via panel) and indicative of one or more operation conditions of the electric motor 51 or the pressure pump 52, wherein the motor controller 35 is configured to receive current from the electric power source B and supply or stop supplying current to initiate or stop, respectively, operation of the electric motor 51 based on the one or more operating conditions of the surface maintenance machine and the one or more operating conditions of the electric motor 51 or the pressure pump 52 (e.g. the control system is capable of capable of stopping operation based on the emergency stop signal, reads on claim 11), whereby the supplying of current to initiate operation of the electric motor 51 to drive the pressure pump 52 is configured to provide cleaning fluid to the spray wand 4 at the pressure provided by the pressure pump 52 (reads on second pressure) (see figures 1, 4, 7, 9-10, 15 and paragraphs [0048]-[0051], [0063]-[0067], [0102]-[0107]). Filicaia does not explicitly teach a feed pump. However, since Filicaia does teach that a pump may be provided in order to increase the pressure of the cleaning fluid to improve the cleaning effect, it would have been obvious to one of ordinary skill in the art that an additional pump may be included in the system in order to provide further pressurization of the cleaning fluid and optimize the cleaning effect. Reinhardt et al. teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract) and that the number of pumps may be chosen so as to optimize the cleaning effect for the desired application (see page 3 of the translation). Since both Filicaia and Reinhardt et al. teach pressure washers coupled to mobile surface maintenance machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an additional pump may be included in the system by Filicaia in order to optimize the cleaning effect for the desired application, as shown to be known and conventional by Reinhardt et al. Qian teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract) and that the connection of pumps in series allows for increased pressure output (see paragraphs [0016] and [0066]). Since Filicaia and Qian teach pressure washers coupled with mobile surface maintenance machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the additional pump in the modified system of Filicaia may be connected in series (reads on upstream of the pressure washer such that the pressure of the fluid exiting the first pump is further increased by the latter pump) so as to provide increased pressure output, as shown to be known and conventional by Qian.
Regarding claims 9-10, Filicaia, Reinhardt et al. and Qian together teach the limitations of claim 8. Filicaia does not explicitly teach that the pressure pump and electric motor are each mounted on a common drive shaft. Reinhardt et al. teaches in pages 4-5 of the translation that the pump and electric motor may be mounted on a common drive shaft so as to provide rotational coupling and that the controller may power both the pump and the electric motor at the same time (reads on claim 10). Since both Filicaia and Reinhardt et al. teach pumps with motors it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pressure pump and electric motor may be mounted on a common drive shaft in the system by Filicaia so as to provide rotational coupling, as shown to be known and conventional by Reinhardt et al.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filicaia (EP3431665A1) as applied to claim 14 and further in view of Reinhardt et al. (WO2018108237A1), Qian (US20160082931) and Khan et al. (US20140119949).
Regarding claims 15-18 and 20, Filicaia teaches the limitations of claim 14. Filicaia teaches in paragraphs [0064]-[0065] that the fluid source 3a/b/c may be a solution tank that is fluidly coupled to the pressure pump 52. Filicaia does not explicitly teach a feed pump. However, since Filicaia does teach that a pump may be provided in order to increase the pressure of the cleaning fluid to improve the cleaning effect, it would have been obvious to one of ordinary skill in the art that an additional pump may be included in the system in order to provide further pressurization of the cleaning fluid and optimize the cleaning effect. Reinhardt et al. teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract) and that the number of pumps may be chosen so as to optimize the cleaning effect for the desired application (see page 3 of the translation). Since both Filicaia and Reinhardt et al. teach pressure washers coupled to mobile surface maintenance machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an additional pump may be included in the system by Filicaia in order to optimize the cleaning effect for the desired application, as shown to be known and conventional by Reinhardt et al. Qian teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract) and that the connection of pumps in series allows for increased pressure output (see paragraphs [0016] and [0066]). Since Filicaia and Qian teach pressure washers coupled with mobile surface maintenance machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the additional pump in the modified system of Filicaia may be connected in series (reads on upstream of the pressure washer such that the pressure of the fluid exiting the first pump is further increased by the latter pump) so as to provide increased pressure output, as shown to be known and conventional by Qian. Filicaia does not explicitly teach a pressure switch upstream of the pressure pump. Khan et al. teaches a pressure washer coupled to a mobile surface maintenance machine (see abstract) and that a temperature sensor may be coupled to the pump (and associated motor) so as to send signals to the controller, which sends signals back to the pump based on the temperature level so as to prevent overheating of the pump (reads on claims 17 and 20); pressure switch may be used at the inlet of the pump and configured to send an electrical signal to the controller indicative of fluid being received by the pump, ensuring sufficient fluid intake before the controller drives the pump (reads on claim 16) or preventing driving the pump where there is insufficient fluid intake (reads on claim 18) in order to prevent low fluid intake (see paragraphs [0053], [0072]-[0074], [0085]). Since both Filicaia and Khan et al. teach pressure washers coupled to a mobile surface maintenance machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that, in the modified system by Filicaia, a pressure switch may be disposed upstream of the pressure pump so as to prevent low fluid intake, and a temperature sensor may be coupled to the electric motor so as to prevent overheating as shown to be known and conventional by Khan et al.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Filicaia (EP3431665A1). Filicaia fails to teach/disclose all of the limitations of claim 12. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711